Citation Nr: 0304159	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to December 1967.  He was in Vietnam from July 
1966 to August 1967.

In February 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for a rating higher than 30 percent for his 
post-traumatic stress disorder (PTSD).  He appealed to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  As a result of his PTSD, the veteran experiences anxiety 
and panic attacks, depression, social phobia, an exaggerated 
startle response, survivor guilt, decreased concentration, 
psychic agitation and a volatile mood, and 
chronic sleep impairment.

2.  There are no objective clinical indications, however, of 
any problems with his memory, speech, comprehension, mode of 
dress, or orientation to time, place, and person, and he has 
above average intelligence, fair judgment, and no signs of 
any major thought disturbance or either homicidal or suicidal 
ideation.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record on appeal in light of the above, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the merits at this time, as all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

As evidenced by the February 2001 rating decision appealed 
and the May 2001 statement of the case (SOC), the veteran and 
his representative have been given notice of the pertinent 
laws and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  He and his representative also were given ample 
opportunity to submit arguments and evidence in response, 
which the veteran did by submitting his notice of 
disagreement (NOD) in March 2001 and his substantive appeal 
(on VA Form 9) in June 2001.  His representative then 
submitted additional statements in September 2001 and August 
2002.  It is clear from those submissions, both by the 
veteran and his representative, that they are fully 
conversant with the legal requirements in this case for 
receiving a higher rating for the PTSD.  Therefore, VA has no 
outstanding duty to inform the veteran and his representative 
that any additional information or evidence is needed to 
substantiate his claim.

The Board also finds that VA has adequately notified the 
veteran as to his responsibilities in obtaining evidence and 
those of VA, consistent with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In this regard, the Board 
points out that the May 2001 SOC specifically notified the 
veteran that it was his responsibility to submit evidence 
showing he meets the criteria for a higher rating.  And as 
mentioned earlier, those criteria were listed in the SOC for 
his convenience.

Even more recently, however, in September 2002, the Board 
undertook additional development of the claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  The development 
involved contacting the veteran to determine whether he 
recently had received relevant treatment at a VA medical 
center (VAMC), or elsewhere, and scheduling him for a VA 
psychiatric examination to obtain a medical opinion 
concerning the current severity of his PTSD and to better 
address the relevant rating criteria at issue.  VA shall 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim  See 38 U.S.C.A. § 5103A(d) (West  
2002).  See also Massey v. Brown, 7 Vet. App. 204 (1994) 
(consideration of factors wholly outside the rating criteria 
is error as a matter of law).

To determine whether additional medical treatment records 
needed to be obtained, the Board sent the veteran a letter in 
December 2002 requesting that he identify all sources of 
treatment.  The letter also indicated that if the treatment 
was at a VAMC, he could complete the enclosed VA Form 21-
4138, Statement in Support of Claim, listing the name of the 
particular medical facility and the approximate dates of 
treatment.  The letter also provided the address for 
responding, the preferred time limit for doing it, and a 
return envelope for the veteran to use.  All of this, in 
turn, would facilitate obtaining these records once 
identified.  The letter went on to indicate the veteran would 
be scheduled for a VA psychiatric examination at the local 
VAMC, that he would receive a separate letter notifying him 
of the date, time, and exact location of the examination, and 
the consequences for his failure to report for the evaluation 
on the date schedule-unless he requested to reschedule it 
for good cause.  See 38 C.F.R. § 3.655 (2002).  The veteran 
underwent the requested VA psychiatric examination in January 
2003, and the objective clinical findings and medical opinion 
obtained address all of the applicable rating criteria.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Later in January 2003, in response to the Board's letter 
concerning any relevant treatment that he had received, the 
veteran submitted a statement indicating that he could not 
remember the name of the psychiatrist who initially had 
treated him in 1997.  Obviously then, without this 
information or an address, etc., there is no reasonable 
possibility of obtaining that psychiatrist's records.  The 
veteran also indicated that he had not received any other 
treatment during the years since 1997, electing not to 
undergo counseling or take medication even though that 
psychiatrist made that recommendation.  He said that he 
"rejected both" forms of treatment.  So there are no 
additional records from that therapy either.  Lastly, the 
veteran indicated that he only recently has begun 
contemplating receiving any treatment, so no records of that 
will be available unless and until he does.

After receiving his statement, and the report of his VA 
psychiatric examination, the Board sent the veteran another 
letter in February 2003 giving him another opportunity to 
respond-particularly to the results his VA psychiatric 
examination.  The Board sent him that Rule of Practice 903(b) 
notice because he underwent that examination after receiving 
the SOC, and since he had not received a supplemental 
statement of the case (SSOC) from the RO discussing the 
results of that evaluation as they affect his claim for a 
higher rating.  In response, his representative submitted an 
additional statement on his behalf later in February 2003.

In light of the above, all necessary development has been 
accomplished.  VA has conducted reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, and it appears that all existing, 
pertinent evidence relative to his claim has been obtained 
and associated with the claims file (c-file).  Neither the 
veteran nor his representation has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.

Under these circumstances, and in view of the bases for the 
denial of the claim, as set forth below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim, at this juncture, without first accomplishing or 
directing any additional notification or development action.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

II.  Method of Determining the Rating for a Service-Connected 
Disability

Ratings for service-connected disabilities are determined by 
comparing the veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's entire medical history is considered when 
determining what rating should be assigned.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where, as in this particular case, entitlement to 
compensation already has been established (effective as of 
March 21, 1997) and an increase in the disability rating is 
at issue, it is the present level of impairment that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

III.  Applicable Rating Criteria

The veteran currently has a 30 percent rating for his PTSD 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Under the revised Code 9411, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and inability to establish and maintain effective 
relationships.

The maximum possible rating of 100 percent requires  total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

IV.  Analysis

The veteran believes he has sufficient symptoms (considering 
their relative frequency and severity), to receive a higher 
rating of 50 percent.  See his March 2001 NOD, with any 
accompanying statement from his representative, indicating 
this is the rating he wants.  In AB v. Brown, 6 Vet. App. 35, 
39 (1993), the Court held that a veteran may, in certain 
situations, limit his appeal to a specific rating, even if it 
is less than the maximum possible rating.  Unfortunately 
though, the objective medical evidence of record shows the 
veteran's PTSD is appropriately compensated at the current 
30-percent level, so his claim for a higher rating 
must be denied.

The VA psychiatrist who most recently examined the veteran in 
January 2003, at the Board's request, indicated that he 
experiences anxiety, panic, depression, and chronic sleep 
impairment as a result of his PTSD.  But his current 30 
percent rating under Code 9411 already takes this into 
account by effectively presuming he will experience all of 
these very same symptoms.  Indeed, they are specifically 
mentioned in this code as commensurate with a rating at this 
particular level.  And although it is not necessary that he 
experience each and every symptom listed for a particular 
rating (in this case a higher rating), he must nonetheless 
have sufficient symptoms and resulting functional impairment 
to suggest that his disability, as a whole, would be more 
appropriately rated at a higher level.  See 38 C.F.R. §§ 4.2, 
4.6; Drosky v. Brown, 10 Vet. App. 251 (1997).  
This simply is not the case here.

The January 2003 examining VA psychiatrist also indicated the 
veteran has survivor guilt and an exaggerated startle 
response as a result of his PTSD and experiences social 
phobia, psychic agitation, and has decreased concentration.  
But even acknowledging the litany of these additional 
symptoms would not support assigning a higher rating because 
when assessing the veteran's overall mental status, with 
these various symptoms in mind, the VA examiner indicated 
the veteran's associated Global Assessment of Functioning 
(GAF) score was 51.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (this is commonly referred to as DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to DSM-IV, a GAF score of 51 is indicative of "moderate" 
symptoms (e.g., a flat affect and circumstantial speech, or 
occasional panic attacks) or "moderate" difficulty in 
social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Consequently, although the VA examiner also indicated the 
veteran is uncomfortable dealing with these issues brought 
about by his experiences in Vietnam, and has noticed an 
appreciable dysfunctioning in his employment with the police 
department stemming from all of this, it, too, is 
contemplated by his current 30 percent rating.

Diagnostic Code 9411 presumes there will be occupational (as 
well as social) impairment due to the type of PTSD-related 
symptoms the veteran experiences, with even an occasional 
decrease in his work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  And this is consistent with the 
results of the January 2003 VA psychiatric examination 
because even the veteran, himself, acknowledged that he 
maintains hope of continuing to work for the police 
department until he has sufficient tenure to retire.  So 
although there definitely has been an impact on his job 
performance as a result of his PTSD, the condition has not so 
adversely affected his job performance such that he has 
received, for example, unfavorable performance reviews, 
reprimands, so on and so forth.  This, combined with the 
remaining objective clinical findings from the January 2003 
VA examination indicates the veteran's current rating is 
appropriate.  There were no objective clinical indications, 
for instance, of any problems with his memory, speech, 
comprehension, mode of dress, or orientation to time, place, 
and person, and he was described as of above average 
intelligence and had fair judgment.  There also were no 
indications of any major thought disturbance or either 
homicidal or suicidal ideation.  These are the types of 
additional symptoms that, if experienced aside from the 
others previously noted, could justify increasing his rating 
to the next higher level of 50 percent.  In their absence, 
though, there simply is no legal or medical basis for doing 
this.

The results of the veteran's earlier VA examinations in 
November 2000 and May 1997 were even less favorable to his 
claim for a rating higher than 30 percent.  His GAF score 
during the November 2000 evaluation was 65-which, according 
to DSM-IV, is indicative of only "mild" and, at most, 
"moderate" social and industrial impairment.  Indeed, 
"moderate" is the very term that examining VA psychiatrist 
used for describing the overall severity of the veteran's 
psychiatric impairment, on Axis IV of the diagnosis.  That VA 
examiner further explained the basis of the GAF score of 65 
when discussing Axis V of his diagnosis-indicating, among 
other things, the veteran had good hygiene, can do his 
activities of daily living (ADLs), continued to function 
gainfully in a responsible position as a police officer, 
drives his own car, and found the location of the examination 
on his own, etc.

Similar objective findings were noted during the May 1997 VA 
examination.  The veteran was alert and oriented in all 
spheres, very neatly coiffed and dressed, had an excellent 
vocabulary, high intelligence, had not formal thought 
disorder, had good judgment, and denied experiencing any 
suicidal or homicidal ideation.  That, again, was aside from 
the symptoms alluded to above justifying his current 
30 percent rating under Code 9411.

In view of the foregoing, the Board finds that the type, 
frequency and extent of the veteran's symptoms are most 
consistent with the currently assigned 30 percent evaluation, 
and do not more nearly approximate the criteria for at least 
the next higher 50 percent rating.  It logically follows, 
then, that the criteria for the 70 percent or 100 percent 
evaluations are, likewise, not met.  

The above discussion concerning the claim for a higher rating 
for the PTSD is based on application of the pertinent 
provisions of VA's Rating Schedule.  As a final point, 
though, the Board determines that it is not shown that the 
schedular criteria are inadequate to evaluate the veteran's 
PTSD.  He has not, for example, been frequently hospitalized 
for treatment of the condition.  In fact, as he indicated in 
his recent statement in January 2003, he did not receive any 
follow-up treatment (either outpatient or inpatient) 
following his initial discovery of his condition sometime in 
1997.  Although, as alluded to earlier, his employment has 
been adversely affected by his PTSD, it has not been to an 
extent beyond that contemplated by his current rating.  Nor 
does the evidence indicate the presence of any other special 
factors rendering impracticable the application of the 
regular schedular standards.  And in the absence of such 
evidence, the Board is not required to remand or refer this 
issue for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, a higher rating is not 
warranted.  Since the preponderance of the evidence is 
against the claim for increase, the "benefit of the doubt" 
doctrine is not for application.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

The claim for a rating higher than 30 percent for PTSD is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

